Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 03/16/2021, in which, claim(s) 1-20 is/are pending.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 6th paragraph interpretation of claim(s) 1-10 have been fully considered and are not persuasive.  Although the claim is amended to recite “wherein the electronic device having one or more processor to cause the electronic device to …”; however, the term “cause” does not mean that the processor is performing the action.
The Examiner suggest to amend as follow:
“wherein the electronic device having one or more processor to: …”… Clarifying that the processor is perform the following functions.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues with respect to Shimotono-Akehurst combination not teaches “wherein the server includes a NTP server”. (See Remarks pp. 6-8)
nd rejection of new matter, as the claimed limitation is not described in the specification. (II) Although the claim recited the server includes NTP server; however, there is no indication of the NTP server perform any task. Therefore, there are very little patentable weight toe the NTP server is it is not being use at all.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

In the event that Applicant can overcome the two deficiencies mention above. The Examiner would relied on Ogawa for support.
Shimotono-Akehurst combination discloses of a NTP server 15d; however, it is not clear if the NTP server is located within the local server system (wherein the server includes a NTP server). Ogawa teaches this limitation.
In particular, Ogawa teaches an authentication server having an in-set NTP server that transmit time information to each local devices [Ogawa; ¶34-35]. It even some embodiment that the authentication server is equipped with a NTP server [Ogawa; ¶103-107; fig. 7 and associated text]. IT would have been obvious before the effective filing date of the claimed invention to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electronic device is configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant amend the claims to recited “wherein the server includes a network time protocol server”; however, the specification does not described such element. The Examiner request that The Applicant point to the particular paragraph in the specification that describes the teaching…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimotono (Pub. No.: US 2011/0321145 A1 – IDS) in view of Akehurst-Ryan et al. (Pub. No.: US 2015/0121069 A1; hereinafter Akehurst) further in view of Ogawa et al. (Pub. No.: US 2006/0095553 A1; hereinafter Ogawa).
Regarding claim 1, Shimotono discloses a system for time synchronization, comprising 

wherein the electronic device is configured to:
generate a time bound short lived key (generate a authentication code based on password and time [Shimotono; Fig. 5, 10 and associated text]); and
transmit a packet to the server, wherein the packet contains the time bound short lived key (the authentication code include in the packet send to the server [Shimotono; Fig. 5, 10 and associated text]);
wherein the server is configured to:
analyze the packet based on the time bound short lived key contained in the packet to authenticate the more electronic device (the server generate new authentication code and match with the authentication code received to determine validity [Shimotono; Fig. 6, 10 and associated text]); and
transmit, when, the authentication, is successful, a response packet to the electronic device to achieve the time synchronization (send success authentication notification [Shimotono; Fig. 6, 10 and associated text]). Shimotono teaches using of time/password based authentication code to ensure security of connected computers. Shimotono does not explicilty teaches that the authentication code is the short lived key; however, in a related and analogous art, Akehurst teaches this feature.
In particular, Akehurst teaches using of public key expiration based on time based certificates to help validate time values of trusted computer [Akehurst; ¶38-43]. IT would have been obvious before the effective filing date of the claimed invention to modify 
Shimotono-Akehurst combination discloses of a NTP server 15d; however, it is not clear if the NTP server is located within the local server system (wherein the server includes a NTP server). Ogawa teaches this limitation.
In particular, Ogawa teaches an authentication server having an in-set NTP server that transmit time information to each local devices [Ogawa; ¶34-35]. It even some embodiment that the authentication server is equipped with a NTP server [Ogawa; ¶103-107; fig. 7 and associated text]. IT would have been obvious before the effective filing date of the claimed invention to modify Shimotono-Akehurst combination in view of Ogawa to equip the authentication server with a NTP server with the motivation to validate faster and prevent men-in-the-middle attack.

Regarding claim 2, Shimotono-Akehurst-Ogawa combination discloses the system of claim 1, wherein the time bound short lived key is a dynamic key with a changing value or with a real-time value (Applicant’s introduces various ways of creating the short live key; however, only one is needed to be rejection. Thus, the short lived key based on claim 4 [Shimotono; Fig. 5, 6, 10 and associated text]).

Regarding claim 3, Shimotono-Akehurst-Ogawa combination discloses the system, of claim 1, wherein the time bound short lived key is generated on real-time basis when the electronic device transmits the packet to the server (Applicant’s introduces various ways of 

Regarding claim 4, Shimotono-Akehurst-Ogawa combination discloses the system of claim 1, wherein the time bound short lived key is generated based on one password utilized for the packet communication between, the electronic device and the server (using time based and password in creating authentication code [Shimotono; Fig. 5, 6, 10 and associated text]).

Regarding claim 5, Shimotono-Akehurst-Ogawa combination discloses the system of claim 1, wherein the time bound short lived key is generated by hashing a password and a key (Applicant’s introduces various ways of creating the short live key; however, only one is needed to be rejection. Thus, the short lived key based on claim 4 [Shimotono; Fig. 5, 6, 10 and associated text]).

Regarding claim 6, Shimotono-Akehurst-Ogawa combination discloses the system of claim 5, where the key comprises one or more ok a salt data, an IP address of the server, an IP address of an electronic device, an originating time stamp, or a value indicating a number of iteration (Applicant’s introduces various ways of creating the short live key; however, only one is needed to be rejection. Thus, the short lived key based on claim 4 [Shimotono; Fig. 5, 6, 10 and associated text]).

Regarding claim 7, Shimotono-Akehurst-Ogawa combination discloses the system of claim 1, wherein the time hotrod short lived key is generated by hashing a password, a salt data, 

Regarding claim 8, Shimotono-Akehurst-Ogawa combination discloses the system of claim 1, wherein the time bound short lived key is generated by hashing the password, the salt data, an IP address of the server, an IP address of an electronic device, and a value indicating a number of iteration (Applicant’s introduces various ways of creating the short live key; however, only one is needed to be rejection. Thus, the short lived key based on claim 4 [Shimotono; Fig. 5, 6, 10 and associated text]).

Regarding claim 9, Shimotono-Akehurst-Ogawa combination discloses the system, of claim 1, wherein the time bound short lived key is generated by utilizing a Password-Based Key Derivation Function (PBKDF) (Applicant’s introduces various ways of creating the short live key; however, only one is needed to be rejection. Thus, the short lived key based on claim 4 [Shimotono; Fig. 5, 6, 10 and associated text]).

Regarding claim 10, Shimotono-Akehurst-Ogawa combination discloses the system of claim. 1, wherein the time bound short lived key is carried in an extension filed of the packet derived from a Network Time Protocol Password-Based Key Derivation Function (NTP-PBKDF) (in NTP server packet [Shimotono; Fig. 1 and associated text]).

The requirement of claims 11-20 is substantially the same as rejected claims 1-10.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.